Citation Nr: 1720929	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for patellofemoral syndrome of the left knee with degenerative changes, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for patellofemoral syndrome of the right knee with degenerative changes, currently rated as 10 percent disabling.

3. Entitlement to an increased rating for instability of the left knee, currently rated as 10 percent disabling.

4. Entitlement to an increased rating for instability of the right knee, currently rated as 10 percent disabling.

5. Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently rated as 20 percent disabling.


 
6. Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine, to include as secondary to service-connected degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  Jurisdiction has been transferred to the RO in St. Petersburg, Florida. 

In the February 2009 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's service-connected degenerative changes of the lumbosacral spine, effective from November 14, 2007; and continued 10 percent ratings assigned for patellofemoral syndrome of the right and left knees with degenerative changes under Diagnostic Code 5010-5260, respectively.  The RO also reduced the 10 percent ratings for instability of the right and left knees to 0 percent under Diagnostic Code 5257, respectively, effective from May 6, 2008. However, the July 18, 2013 supplemental statement of the case (SSOC) indicates that the 10 percent ratings for instability of the right and left knees were restored, although this has not yet been reflected in a rating decision codesheet.  The case was remanded in June 2014 and June 2015 for additional development.

All of the claims, with the exception of service connection for degenerative disc disease of the thoracolumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's DDD of the thoracolumbar spine was caused by her service-connected degenerative changes of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine, as secondary to service-connected degenerative changes of the lumbosacral spine, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for degenerative disc disease of the thoracolumbar spine

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Secondary service connection under § 3.310 entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448  (1995). Accordingly, in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.   

Here, the Veteran believes that she has DDD of the thoracolumbar spine that was caused by or aggravated by her service-connected degenerative changes of the lumbar spine. 

By way of history, post-service medical treatment records reflect diagnoses of degenerative joint disease (DJD) and DDD of the lumbar spine.  As already noted, the Veteran was granted service connection for degenerative changes of the lumbosacral spine, for which she is currently rated as 20 percent disabling under DC 5242.  

In February 2016, the Veteran underwent a VA examination.  The examiner confirmed a diagnosis of degenerative changes of the lumbar spine.  He concluded that the Veteran did not have DDD of the thoracic spine, but did have DDD of the lumbar spine.  In reaching this conclusion, the examiner reviewed the Veteran's medical treatments records and, in particular, MRIs conducted in 2007 and 2013 of her thoracic and lumbar spine.  A November 2007 MRI of the thoracic spine revealed mild chronic compression T6 with no significant height loss and it was noted that there was no disc herniation or cord compression.  A December 2007 MRI of the lumbar spine showed decreased disc hydration at L3-4, a broad posterior disc protrusion, mild far left lateral disc bulging and a minimal far right lateral disc bulge.  At L4-5 there was a mild far right lateral disc bulge but no lumbar spinal stenosis.  The March 2013 MRI of the lumbar spine revealed multilevel degenerative discopathy, associated facet joint arthropathy and annular disc bulge without appreciable central spinal canal stenosis.  There were also several levels of mild neuroforaminal narrowing at the specific levels as noted above.  The examiner opined that the Veteran's DDD of the lumbar spine was at least as likely as not caused by the degenerative changes of the lumbosacral spine.  The examiner further explained that peer review medical literature supports that DDD of the lumbar spine is classified as a degenerative change of the lumbosacral spine.

While the examiner concluded that the Veteran did not have DDD of the thoracic spine but did have DDD of the lumbar spine, the Board notes that under the General Rating Formula for Diseases and Injuries of the Spine, the "thoracolumbar" spine is rated as a single disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Thus, the Veteran has a current diagnosis of DDD of the lumbar (or thoracolumbar) spine.  The examiner opined that the Veteran's DDD of the lumbar spine was at least as likely as not caused by the degenerative changes of the lumbosacral spine.  Thus, the evidence weighs in favor of an award of service connection for degenerative disc disease of the thoracolumbar spine as secondary to service-connected degenerative changes of the lumbosacral spine.  See 38 C.F.R. § 3.310.

The Board notes that the VA examiner stated that DDD of the lumbar spine is classified as a degenerative change of the lumbosacral spine; in other words, the Veteran's already service-connected disability.  However, her disability should be recharacterized to properly reflect that her service-connected thoracolumbar spine disorder encompasses both degenerative joint disease and degenerative disc disease.  


ORDER

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine, as secondary to service-connected degenerative changes of the lumbosacral spine, is granted.  (The Veteran's service-connected spine disorder should be recharacterized as degenerative joint disease and degenerative disc disease of the thoracolumbar spine.)


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claims for increased ratings for her service-connected degenerative joint disease and degenerative disc disease of the thoracolumbar spine and knee disabilities are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided VA examinations in connection with her service-connected back and right knee disabilities in February 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2016 VA examinations, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the VA examinations of record fails to show that these additional requirements were tested or an explanation offered as to why additional testing was unnecessary.  Therefore, these claims must once again be remanded for VA examinations.  The Veteran's updated VA treatment records should also be obtained.

Finally, in the June 2015 remand the RO was instructed to restore the 10 percent ratings for instability of the right and left knees under Diagnostic Code 5257, effective from May 6, 2008.  This has not yet been accomplished.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from December 2015 forward.

2.  After the above has been completed, schedule the Veteran for VA examinations to assess the current level of severity of her service-connected degenerative joint disease and degenerative disc disease of the thoracolumbar spine and knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner(s) must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine, left knee, and right knee.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Ensure that the examination report(s) is adequate.  If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

4.  As noted in the July 2013 SSOC, the 10 percent ratings for instability of the right and left knees were restored; however, this has not been implemented.  Restoration of the 10 percent ratings for instability of the right and left knees under Diagnostic Code 5257, effective from May 6, 2008, should be implemented and properly reflected in a rating decision codesheet.  

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


